     Case 4:18-cv-00288-WTM-BKE Document 72 Filed 11/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION



PAN AM DENTAL, INC.,                              )
                                                   \

                                                  )
               Plaintiff.                         )
                                                  )
V.                                                 \                    Civil Action No.
                                                                  4:18-cv-00288-WTM-BKE
JOSHUA TRAMMELL and NEW HOPE                       I
DENTAL LAB, LLC,                                   I
               Defendant.                          ::



             ORDER ON JOINT NOTICE OF SETTLEMENT IN PRINCIPLE
                   AND MOTION TO STAY REMAINING DEADLINES


       The Parties report that a settlement in principle has been reached in this action. It is

therefore ordered that all dates and deadlines previously established are stayed pending the parties'

finalizing the settlement terms and documents. Counsel are directed to proceed to finalize the

settlement terms and documents and to file the appropriate dismissal papers with the Court within

20 days from the date of this Order.


       SO ORDERED this^^^fy of                              . 2020.


                                                        Judge, United States District Court
                                                        Southern District of Georgia
                                                        Savannah Division
